DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe (EP) on 07/28/2016. It is noted, however, that applicant has not filed a certified copy of the EP 16181692.1 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The certified copy has been filed in Parent Application No. 62327500, filed on 04/26/2016. 
Response to Amendment
Applicant’s amendments and remarks filed 07/05/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 07/05/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  
Regarding claims 1 and 19, the examiner acknowledges that the applicant has amended to recite “an elastomer layer having electrically conductive particles dispersed in the elastomer layer such that an area of the elastomer layer over the transducer arrangement has a pressure-sensitive electrical conductivity, wherein the pressure-sensitive electrical conductivity corresponds to a pressure applied to the area of the elastomer layer over the transducer arrangement […] wherein the electrically conductive particles have a maximum diameter depending on a minimum wavelength associated with the ultrasound waves such that the ultrasound waves propagate through the area of the elastomer layer over the transducer arrangement without being reflected or scattered by the electrically conductive particles dispersed in the area of the elastomer layer over the transducer arrangement”. The examiner acknowledges that the primary reference of Saito does not disclose or suggest that the acoustic layer comprises “an elastomer layer having electrically conductive particles dispersed in the elastomer layer such that an area of the elastomer layer over the transducer arrangement has a pressure-sensitive electrical conductivity” much less that the “the electrically conductive particles have a maximum diameter depending on a minimum wavelength associated with the ultrasound waves such that the ultrasound waves propagate through the area of the elastomer layer over the transducer arrangement without being reflected or scattered by the electrically conductive particles”.
Furthermore, the examiner acknowledges that the secondary reference of Sliwa does not remedy the deficiencies of Saito because the pressure application mechanisms 101 and dedicated backers 102 of Sliwa are located peripherally to (i.e. beside) the transducer array 106 and therefore does not disclose or suggest “an elastomer layer having electrically conductive particles dispersed in the elastomer layer such that an area of the elastomer layer over the transducer arrangement has a pressure-sensitive electrical conductivity”.
Although the secondary reference of Takaya teaches a pressure-sensitive conductive elastomer with a matrix material having insulating and elastomeric properties and baked and carbonized conductive spherical particles of macro-molecular material (see [Abstract]), the examiner acknowledges that the reference does not teach that “the electrically conductive particles have a maximum diameter depending on a minimum wavelength associated with the ultrasound waves such that the ultrasound waves propagate through the area of the elastomer layer over the transducer arrangement without being reflected or scattered by the electrically conductive particles dispersed in the area of the elastomer layer over the transducer arrangement”. There is no suggestion in the Takaya of ultrasound waves (or any type of wave) being propagated through a material containing electrically conductive particles.
Additionally, although the secondary reference of Boenning discloses “wherein the electrical switching layer comprises an electrical switching layer comprises an elastomer containing about 30% (by total volume) of dispersed metallic spheres having diameters of from 1 to 10 microns” [Claim 6], the examiner acknowledges that there is no teaching or suggestion that ultrasound waves (or any type of wave) are propagated through the electrical switching layer comprising the elastomer with the dispersed metallic spheres. Therefore, Boenning does not teach “that the electrically conductive particles have a maximum diameter depending on a minimum wavelength associated with the ultrasound waves such that the ultrasound waves propagate through the area of the elastomer layer over the transducer arrangement without being reflected or scattered by the electrically conductive particles dispersed in the area of the elastomer layer over the transducer arrangement” (Claim 1) or “wherein the maximum diameter of the electrical conductive particles is less than 10% of the minimum wavelength associated with the ultrasound waves” (Claim 19).
Therefore, the examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claim 1. Therefore, the rejection of claim 1 under 35 U.S.C. 103 has been withdrawn. Furthermore, the prior art references of record, both alone and in combination, do not teach the newly added claim 19. 
Regarding claims 3-6 and 14-17, due to their dependence on claim 1, either directly or indirectly, these claims inherit the reasoning applied to claim 1 above. Therefore, the rejections of claims 3-6 and 14-17 under 35 U.S.C. 103 have been withdrawn.
Regarding claim 7, due to its dependence on claim 1, this claim inherits the reasoning applied to claim 1 above. Furthermore, the examiner notes the secondary reference of Yamashita does not cure the deficiencies of the amended limitations of claim 1. Therefore, the rejection of claim 7 under 35 U.S.C. 103 has been withdrawn.
Regarding claim 8, due to its dependence on claim 1, this claim inherits the reasoning applied to claim 1 above. Furthermore, the examiner notes the secondary reference of McArdle does not cure the deficiencies of the amended limitations of claim 1. Therefore, the rejection of claim 8 under 35 U.S.C. 103 has been withdrawn.
Regarding claims 9-11, due to their dependence on claim 1, these claims inherit the reasoning applied to claim 1 above. Furthermore, the examiner notes the secondary reference of Barnes does not cure the deficiencies of the amended limitations of claim 1. Therefore, the rejections of claims 9-11 under 35 U.S.C. 103 have been withdrawn.
Regarding claims 12, 13 and 18, due to their dependence on claim 1, these claims inherit the reasoning applied to claim 1 above. Furthermore, the examiner notes the secondary reference of Davidsen does not cure the deficiencies of the amended limitations of claim 1. Therefore, the rejections of claims 12, 13 and 18 under 35 U.S.C. 103 have been withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claim 1 to include “an elastomer layer having electrically conductive particles dispersed in the elastomer layer such that an area of the elastomer layer over the transducer arrangement has a pressure-sensitive electrical conductivity, wherein the pressure-sensitive electrical conductivity corresponds to a pressure applied to the area of the elastomer layer over the transducer arrangement […] wherein the electrically conductive particles have a maximum diameter depending on a minimum wavelength associated with the ultrasound waves such that the ultrasound waves propagate through the area of the elastomer layer over the transducer arrangement without being reflected or scattered by the electrically conductive particles dispersed in the area of the elastomer layer over the transducer arrangement”. 
Although Takaya teaches a pressure-sensitive conductive elastomer with a matrix material having insulating and elastomeric properties and baked and carbonized conductive spherical particles of macro-molecular material (see [Abstract]), the examiner acknowledges that the reference does not suggest ultrasound waves (or any type of wave) being propagated through a material containing electrically conductive particles (i.e. the conductive spherical particles). Thus, Takaya does not teach or suggest that “the electrically conductive particles have a maximum diameter depending on a minimum wavelength associated with the ultrasound waves such that the ultrasound waves propagate through the area of the elastomer layer over the transducer arrangement without being reflected or scattered by the electrically conductive particles dispersed in the area of the elastomer layer over the transducer arrangement”.
Thus, the examiner acknowledges that the prior art references, both alone and in combination do not teach the amended limitation of claim 1. Furthermore, an updated search was conducted in which no prior art references were found to teach the limitations of amended claim 1 and the newly added claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793